         Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NADINE AVICOLLI, et al.                       : CIVIL ACTION
                                               :
                      v.                       : NO. 21-1119
                                               :
 BJ’S WHOLESALE CLUB, INC., et al.             :


                                     MEMORANDUM
KEARNEY, J.                                                                         April 7, 2021

       Consumers claiming harm from ingesting hand sanitizers following the onset of the

COVID pandemic may sue the sanitizer’s manufacturer and retailer for product defect or

negligence. They must do so aware Congress afforded immunity from liability to certain retailers

qualified under a fifteen-year-old federal law and present Declaration from the Secretary of Health

and Human Services which, among other qualifies, defines the method of distribution responsive

to a defined health risk which may afford immunity for a retailer. Not every retailer of hand

sanitizer is covered under the limited immunity. The consumers do not necessarily know if the

retailer obtained the hand sanitizer for re-sale before the pandemic or to assist in mitigating the

spread of the pandemic. The allegedly injured consumer can generally plead only the purchase and

resulting harm. We are mindful immunity both frustrates recovery from possibly responsible

parties but also incentivizes manufacturers and sellers to create and market products which the

Government approves to mitigate the pandemic. But we cannot grant immunity from liability and

summarily dismiss a complaint based on the face of the consumer’s allegations which do not allow

us to find the retailer obtained the hand sanitizer in response to the pandemic or under specific

distribution channels directed by the Secretary. We must accordingly deny the retailer’s motion to

dismiss claims against it subject to discovery and further evaluation of whether the immunity to

liability defense afforded by Congress and implemented by the Secretary may apply.
            Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 2 of 9




I.     Alleged Facts

       Pennsylvanian Dennis Avicolli purchased a seventeen-ounce bottle of Blumen Clear

Advanced Hand Sanitizer from a BJ’s Wholesale Club in May 2020. 1 The manufacturer of the

hand sanitizer recalled all of its seventeen-ounce bottles two months later, including the bottle

purchased by Mr. Avicolli, because it contained methanol or wood alcohol. 2 BJ’s subsequently

issued a press release regarding the recall. 3 Mr. Avicolli’s wife Nadine Avicolli ingested some of

the hand sanitizer in August 2020. 4 Mrs. Avicolli experienced, among other things, “a great deal

of weakness on the left side of her body as well as a substantial loss of her vision.” 5 The Avicollis

did not know of the recall. 6

       The Avicollis sued BJ’s and the international manufacturer and regional distributor of the

hand sanitizer broadly alleging product defect, lack of warning labels, and negligence. 7 The

Avicollis seek damages arising from BJ’s:

             •   Fail[ing] to distribute, market and sell the Blumen Clear Advanced Hand Sanitizer

with adequate safety features to protect persons using the product;

             •   Fail[ing] to distribute, market and sell the Blumen Clear Advanced Hand Sanitizer

with adequate provisions and/or components to prevent foreseeable harm;

                 …

             •   Distributing, marketing, and selling a product with a label that its active ingredient

is seventy percent (70%) ethyl alcohol without any mention of the presence of methanol (wood

alcohol);

             •   Distributing, marketing, and selling a product with a label that it contains seventy

percent (70%) alcohol;




                                                   2
           Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 3 of 9




             •   Distributing, marketing, and selling a product without warning of the hazards of

 ingesting its alcohol-based product;

             •   Distributing, marketing, and selling a product containing methanol (wood alcohol)

without warning of the hazards of ingesting methanol (wood alcohol);

                 …

             •   Allowing a condition to exist that could and did cause the Blumen Clear Advanced

Hand Sanitizer to cause serious bodily injury;

             •   Selling a product which had the propensity and capability to harm those that come

into contact with it;

             •   Failing to distribute a product with adequate safety features; [and]

             •   Failing to market a product with adequate safety features[.] 8

 II.     Analysis

         BJ’s moves to dismiss the claims arguing (1) immunity from liability under the Public

 Readiness and Emergency Preparedness Act 9; (2) the Avicollis do not allege willful misconduct

 by BJ’s, which is the sole exception to immunity under the Act; and (3) the Avicollis failed to

 exhaust administrative remedies required by the Act. 10 BJ’s request we transfer this action to the

 United States District Court for the District of Columbia because the Act vests exclusive

 jurisdiction there for actions involving allegations of willful misconduct against entities covered

 by the Act. 11 The Avicollis argue the Act does not apply because Blumen hand sanitizer does not

 qualify as a “covered countermeasure” under the Act. 12

         In determining whether to grant a 12(b)(6) motion, “we accept all well-pleaded allegations

 as true and draw all reasonable inferences in favor of the plaintiff” but “disregard threadbare

 recitals of the elements of a cause of action, legal conclusions, and conclusory statements.” 13Our


                                                   3
         Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 4 of 9




Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it must

‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’” (2) “it should identify

allegations that, ‘because they are no more than conclusions, are not entitled to the assumption of

truth;’” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their

veracity and then determine whether they plausibly give rise to an entitlement for relief.” 14

       While immunity serves as an affirmative defense, we may dismiss under Rule 12(b)(6)

where the affirmative defense appears on its face. 15 Immunity, therefore, “‘will be upheld on a

12(b)(6) motion only when the immunity is established on the face of the complaint.’” 16

       The threshold question we must therefore consider is whether – based solely on the

Avicollis’ allegations – the claims against BJ’s fall within the scope of liability immunity under

the Act. We conclude they do not. We deny the Motion to dismiss and to transfer venue as the Act

does not apply based on the Avicollis’ allegations.

 We have no basis to infer BJ’s obtained the hand sanitizer through the means of distribution
                 specified by the Secretary of Health and Human Services.

       BJ’s assumes Congress afforded it immunity because the Act applies. Congress authorized

the Secretary of Health and Human Services – in the event of a public health emergency – to issue

a declaration in the Federal Register immunizing from liability certain “covered persons” from “all

claims for loss caused by, arising out of, relating to, or resulting from the administration to or the

use by an individual of a covered countermeasure if a declaration…has been issued with respect

to such countermeasure.” 17 Congress defines various terms to determine the scope of immunity,

including:

             •   Covered Countermeasure -
                    o a qualified pandemic or epidemic product (as defined in paragraph (7));
                    o a security countermeasure (as defined in section 247d-6b(c)(1)(B) of this
                       title);



                                                  4
         Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 5 of 9




                   o a drug (as such term is defined in section 201(g)(1) of the Federal Food,
                     Drug, and Cosmetic Act (21 U.S.C. § 321(g)(1)), biological product (as
                     such term is defined by section 262(i) of this title), or device (as such term
                     is defined by section 201(h) of the Federal Food, Drug and Cosmetic Act
                     (21 U.S.C. 321(h)) that is authorized for emergency use in accordance with
                     section 564, 564A, or 564B of the Federal Food, Drug, and Cosmetic Act;
                     or
                   o a respiratory protective device that is approved by the National Institute for
                     Occupational Safety and Health…

           •   Covered person – “…a person or entity that is…a distributor of such
               countermeasure”

           •   Distributor – “a person or entity engaged in the distribution of drugs, biologics, or
               devices, including but not limited to manufacturers; repackers; common carriers;
               contract carriers; air carriers; own-label distributors; private-label distributors;
               jobbers; brokers; warehouses, and wholesale drug warehouses; independent
               wholesale drug traders; and retail pharmacies.”

           •   Qualified pandemic or epidemic product – “a drug (as such term is defined in
               section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
               321(g)(1)), biological product (as such term is defined by section 262(i) of this
               title), or device (as such term is defined by section 201(h) of the Federal Food, Drug
               and Cosmetic Act (21 U.S.C. 321(h)) that is… a product manufactured, used,
               designed, developed, modified, licensed, or procured…to diagnose, mitigate,
               prevent, treat, or cure a pandemic or epidemic; or to limit the harm such pandemic
               or epidemic might otherwise cause[.]” 18

       Congress further directs the Secretary “shall identify” in his declaration various limits to

immunity for each covered countermeasure identified in the declaration, including the category or

categories of diseases for which the Secretary recommends the administration or use of the

countermeasure and the time period(s), population(s) of individuals, and geographic area(s) for

which immunity is available. 19 Congress also directs the Secretary to identify whether immunity

“is effective only to a particular means of distribution…for obtaining the countermeasure, and if

so, the particular means to which such subsection is effective.” 20

       COVID-19 became a United States health crisis in early 2020. In March 2020, Secretary

Alex M. Azar II issued a Declaration under the Act in response to the COVID-19 pandemic. 21


                                                 5
          Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 6 of 9




Consistent with his authority under the Act, Secretary Azar limited immunity “only to Covered

Countermeasures obtained through a particular means of distribution.” 22 The Secretary specifically

limited liability for “Covered Persons for [the manufacture, testing, development, distribution,

administration, or use of one or more Covered Countermeasures] related to (a) present or future

federal contracts, cooperative agreements, grants, other transactions, interagency agreements, or

memoranda of understanding or other federal agreements; or (b) activities authorized in

accordance with the public health and medical response of the Authority Having Jurisdiction to

prescribe, administer, deliver, distribute, or dispense the Covered Countermeasures following a

Declaration of an emergency.” 23

        Our Court of Appeals instructs “[w]hen interpreting a statute, ‘our task is to give effect to

the will of Congress, and where Congress’s will has been expressed in language that has a

reasonably plain meaning, that language must ordinarily be regarded as conclusive.’” 24 When,

however, statutory language is not plain and unambiguous, we must consider statutory language

“in the larger context or structure of the statute in which it is found.” 25 There exists little case law

interpreting the Declaration due to its relative recency. The Office of the General Counsel for the

Department of Health and Human Services, however, issued an advisory opinion explaining

various portions of the Declaration. 26 With respect to the Secretary’s limitations to particular

means of distribution, the Office of General Counsel explained “w[e] interpret these two

conditions broadly to include (1) any arrangement with the federal government, or (2) any activity

that is part of an authorized emergency response at the federal, regional, state, or local level. Such

activities can be authorized through, among other things, guidance, requests for assistance,

agreements, or other arrangements.” 27




                                                   6
         Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 7 of 9




       BJ’s argues Congress immunizes it from liability to the Avicollis because (1) it is a

“covered person” as a “distributor”; (2) hand sanitizer is “covered countermeasure” because it is a

“qualified pandemic or epidemic product”; and (3) the claims arise from the “administration or

use” of the hand sanitizer. It does not, however, mention immunity is restricted to covered

countermeasures obtained through a particular means of distribution.

       We need not decide whether BJ’s, the hand sanitizer, and the Avicollis’ claims fit within

the Act’s coverage because the Avicollis do not allege – nor does BJ’s provide a basis for us to

infer – BJ’s obtained the hand sanitizer through one of the two means of distribution specified by

the Secretary. The Avicollis do not allege BJ’s obtained this hand sanitizer under agreement with

the federal government or in response to the COVID-19 pandemic.

       These facts are distinguishable from, for example, a distillery which began obtaining and

selling hand sanitizer as part of a coordinated effort to mitigate the spread of COVID-19. The

Avicollis’ allegations can be plausibly read to infer BJ’s obtained and sold this hand sanitizer

before COVID-19. There is no basis to infer BJ’s obtained the hand sanitizer through the

distribution channels necessary to qualify for immunity from liability.

       We cannot find Congress extended immunity through the Secretary to BJ’s for the sale of

this hand sanitizer given the deference we must afford the allegations at this stage. We have no

basis from the face of the Avicollis’ allegations to conclude the Act affords BJ’s immunity from

liability from the Avicollis’ claims. We need not address BJ’s remaining arguments regarding

willful misconduct and transfer of venue as the Act does not apply based solely on the allegations.

The parties may proceed into discovery which may adduce facts warranting an immunity finding.

III.   Conclusion

       We deny BJ’s Motion to dismiss or to transfer venue.



                                                7
             Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 8 of 9




1
    ECF Doc. No. 1-1 ¶ 15.
2
    Id. ¶¶ 18, 20.
3
    Id. ¶¶ 23, 25.
4
    Id. ¶ 31.
5
    Id. ¶ 32.
6
    Id. ¶¶ 18, 24.
7
 See generally ECF Doc. No. 1-1. We dismissed the store manager in our March 22,2021 Order.
ECF Doc. No. 11. The Avicollis have not confirmed service upon the international manufacturer
or distributor.
8
    ECF Doc. No. 1-1 ¶ 60.
9
    42 U.S.C. §§ 247d 6d, 247d-6e (2006).
10
     ECF Doc. No. 5-1.
11
     Id. at 8.
12
     ECF Doc. No. 12-2 at 7-11.
13
  Robert W. Mauthe M.D., P.C. v. Spreemo, Inc., 806 F. App’x 151, 152 (3d Cir. 2020) (quoting
City of Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 878-79 (3d Cir. 2018)).
14
  Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Ashcroft v. Iqbal,
556 U.S. 662, 675, 679 (2009)).
15
  Allstate Vehicle and Prop. Ins. Co. v. Phila. Housing Auth., 394 F. Supp. 3d 535, 538-39 (E.D.
Pa. 2019) (citing Leveto v. Lapina, 258 F.3d 156, 161 (3d Cir. 2001)).
16
   Id. at 539 (quoting Leveto, 258 F.3d at 161); see also Phillips v. Rustin, No. 06-1338, 2007 WL
2823334, at *1 (W.D. Pa. Sept. 26, 2007) (denying motion to dismiss based on statutory immunity
“[b]ecause the crucial analysis of immunity under the [act] requires development of a factual
record beyond what is alleged in the complaint”); Alexander v. Hackensack Meridian Health, No.
19-18287, 2020 WL 5810526, at *9 (D.N.J. Sept. 30, 2020) (declining to dismiss claims based on
statutory immunity because at this early stage, “the [c]ourt evaluates whether, accepting
[p]laintiffs’ allegations as true, [d]efendants would be entitled to immunity under the [acts]” and
plaintiffs plausibly alleged the defendants were not entitled to immunity).
17
     42 U.S.C. § 247d-6d(a)(1).


                                                8
             Case 2:21-cv-01119-MAK Document 14 Filed 04/07/21 Page 9 of 9




18
     Id. at (i)(1)-(3), (7).
19
     Id. at (b)(2)(A)-(D).
20
     Id. at (b)(2)(E).
21
     85 Fed. Reg. 15198-01.
22
     Id. at § 7.
23
     Id.
24
  United States v. Medco Health Solutions, Inc., 880 F.3d 89, 95 (3d Cir. 2018) (quoting Byrd v.
Shannon, 715 F.3d 117, 122 (3d Cir. 2013)).
25
     Id. (quoting United States v. Tupone, 442 F.3d 145, 151 (3d Cir. 2006)).
26
  Department of Health & Human Services, Office of the General Counsel, Advisory Opinion on
the Public Readiness and Emergency Preparedness Act and the March 10, 2020 Declaration
Under the Act (April 17, 2020, modified on May 19, 2020).

We construe the Declaration consistent with the advisory opinion, remaining mindful the advisory
opinion “does not have the force or effect of law.” Id.
27
     Id. at 2.




                                                  9
